Citation Nr: 1400758	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  13-09 427A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Entitlement to service connection for tinnitus.

Entitlement to a rating in excess of 10 percent for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Stanley, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from March 1980 to June 1984 with additional service including from December 1990 to February 1991 and from February 1991 to April 1991.  These matters are before the Board of Veterans' Appeals (Board) from an April 2011 rating decision by the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO) which, in pertinent part, denied service connection for tinnitus and granted service connection for PTSD, rated 10 percent, effective December 21, 2009. 

The matter of the rating assigned for PTSD is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if action on his part is required.


FINDING OF FACT

It is reasonably shown that the Veteran's tinnitus began in service and has persisted.


CONCLUSION OF LAW

Service connection for tinnitus is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veteran Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  However, inasmuch as the benefit sought is being granted, there is no reason to belabor the impact of the VCAA on the matter; any notice defect or duty to assist omission is harmless.  Accordingly, the Board will address the merits of the claim.

Factual Background, Legal Criteria, and Analysis

Service connection may be granted for disability due to a disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after separation, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection, there must be evidence of a present disability; evidence of an in-service incurrence or aggravation of a disease or injury; and evidence of a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran claims his tinnitus resulted from noise trauma sustained in service due to his exposure to military jet engines.  His DD 214 reflects that his occupational specialties during service were aerospace control and warning operator and medical service technician.  His allegation of exposure to aircraft noise in service is not inconsistent with the circumstances of his service and is deemed credible.  Furthermore, as tinnitus is a disability capable of observation by the person experiencing it (and generally not capable of objective confirmation), and because the Board finds no reason to question the Veteran's reports that he has tinnitus, it may also be conceded that he has such disability. 

What remains is the question of a nexus between the current tinnitus and the Veteran's service.  Notably, one way of establishing such nexus is by showing an initial manifestation of the disability in service, and persistence since. 

On March 2011 VA audiology examination, the examiner opined that the Veteran's tinnitus was less likely than not related to service because the onset of the tinnitus was subsequent to service.  The year of onset noted during the VA examination was 1991 (when the Veteran separated from his last period service).  The VA examiner noted the dates of service as being 1980-1984, (i.e. not considering the subsequent active duty).  The VA examiner's opinion is based on an inaccurate factual premise and therefore merits no probative weight.  See Reonal v. Brown, 5 Vet. App. 458 (1993) (holding that a medical opinion based on an inaccurate factual basis has no probative value).  

The Veteran reports experiencing symptoms of tinnitus since 1991, the year he was separated from his last period of active duty.  There is nothing in the record which casts doubt on his credibility.  Based on his accounts, and resolving all reasonable doubt in his favor (as required), the Board finds that service connection for tinnitus is warranted.  

ORDER

The appeal to establish service connection for tinnitus is granted. 


REMAND

On VA psychiatric evaluation in February 2011, the diagnoses were PTSD and Major Depressive Disorder.  The examiner opined that while the Veteran exhibited symptoms consistent with PTSD, it was "more likely than not that his difficulties with employment, mood, initiative, and social functioning are much more related to his diagnosis of Major Depression, rather than to PTSD."  The examiner did not opine on whether the Major Depression is related to service or to the service-connected PTSD. 

The Veteran's disability picture is further complicated by a more recent June 2011 diagnosis of Bipolar II disorder.  The VAMC records also seem to suggest an escalation of symptoms with the Veteran presenting with vivid flashbacks including hearing his sergeant's voice saying "get your mask," and an increase in his medications.

VA adjudicators (to include the Board) are precluded from differentiating between symptomatology attributed to a service-connected psychiatric disability and those due to a nonservice-connected condition in the absence of medical evidence which does so.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996)).  As the medical evidence in this case appears to be doing so (but is not clear), further development of medical evidence is necessary.  A contemporaneous psychiatric evaluation is also necessary based on the allegation of worsening psychiatric symptoms.  

Furthermore, on the February 2011 VA examination, the Veteran reported seeking private mental health treatment in 1992 or 1993.  The records of such treatment have not been sought, but may be critical in establishing the complete disability picture.  Finally, records of treatment for a disability during the evaluation period are pertinent evidence in a claim for an increased rating, and must be secured.

Accordingly, the case is REMANDED for the following:

1.  The RO should secure for the record the complete clinical records of all VA psychiatric evaluations and treatment the Veteran has received since June 2012.  He should also be asked to identify (and provide authorizations for VA to secure records of) any private evaluations and/or treatment he has received for psychiatric disabilities, to specifically include records of his private psychiatric treatment in 1992 and 1993.  The RO should secure for the record complete copies of the clinical records of all such evaluations/treatment from the providers identified.

2.  After the above- sought development is completed, the RO should arrange for the Veteran to be examined by an appropriate psychologist or psychiatrist to determine the current severity of his service-connected PTSD.  The entire record must be reviewed by the examiner in conjunction with the examination.  The examiner should:

a) Identify each symptom of PTSD found, noting its frequency and severity.  The examiner must specifically note the presence or absence of each symptom listed in the rating schedule criteria for ratings of 30 percent and above (or any other symptom of similar gravity). 

b) If any psychiatric symptom found is determined to be entirely due to a co-existing (and nonservice-connected) psychiatric disability, the examiner should identify such symptom and its associated impairment of function and explain the medical basis for disassociating the symptom from PTSD. 

c) The examiner must specifically comment on the nature and extent of impairment in occupations and social functionality that is due to PTSD.  

The examiner must explain the rationale for all opinions, citing to supporting factual data (and medical literature, as deemed appropriate).

3.  The RO should then review the record and re-adjudicate the matter of the rating for PTSD.  If the benefit sought remains denied, the RO should issue an appropriate supplemental statement of the case, and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


